Title: To Thomas Jefferson from Paul Bentalou, 9 August 1786
From: Bentalou, Paul
To: Jefferson, Thomas



Sir
Bayonne August the 9th 1786

After a Long and Tedioux passage of seventy seven Days from Baltimore, I Embrace this first Opportunity To forward your Excellency The Inclosed from Mr. James McHenry, and if Deprived of the Honour of Delivering it my self, I am happy of having in my power, to offer you, the favourable Opportunity of the Brigantine The Heart-Wig Capn. Richd. Barry; which is to sail from this port in the Course of this Month; and above all My Most Devoted Zeal To fulfill such Orders as you may be pleased to Intrust me with and which I’ll be proud to Receive at the House of My Correspondents here Messrs. Pre. & Leon Batbedat.

Although I had the Honour of being Introduced to your Excellency at Williamsburg, while I Remained in that place, with the Troop of Dragoons, of Late Pulasky’s Legion, which I had the Honour to Command; I Can not presume that My Little Individual should be Reminded; but as I flatter my self that before I Depart from my Native Land, it will be in My power to Go to Paris; I shall be happy to have the honour Granted of Paying My Due Respects and Receive Orders from the Minister of a Contry which I have adopted, that I had the Honour to serve and for which I’ll never Cease to be Devoted in My Little Capacity, Glorying My self of being one of its Best Citizens.
Your Excellency’s Benevolence is so well known that I am Imboldened to Intreat your Patronage, in Order to Obtain a permission from the french Ministry for Mrs. Bentalou, who hath accompanied me in this voyage, to keep her Little Negro-Boy, while she Remains in the Kingdom, which will not Exceed Eighteen Month! and I’ll be Ready to Give security if Required for the Complyance thereof. The boy is between Eight or Nine years Old, not only very usefull to Mrs. Bentalou here, as at sea when she’ll Return to America but her feelings would be very much Hurt was she Obliged to send him back and Expose him to be used Ill by a Captain if not spoiled out of her sight by the Bad Example of sailors. But I am In hopes that the Request will be Granted if Made by the American Embassador, for an american Lady and when Considered that the youth is Incapable of Causing what the Law will wisely prevent; Mrs. Bentalou adds her Entreaty to Mine, and Reposing Our selves on your Condescendence, I have the Honour to assure you the Right you have to Expect from my Duty My Most Unbounded Devotion which a Multitude of Considerations oblige me to be of your Excellency The Most Obedient & Most Humble servant,

Paul Bentalou

